Citation Nr: 1039122	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for asthma with 
chronic bronchitis, currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to September 
1974.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.

When this case was previously before the Board in May 2009, it 
was remanded for additional development.  The case is now before 
the Board for final appellate consideration.

FINDINGS OF FACT

1.  The competent clinical evidence of record does not show that 
the Veteran's asthma with chronic bronchitis results in FEV-1 of 
less than 40 percent predicted, or FEV- 1/FVC of less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure, or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.  

2.  The Veteran's sole service-connected disability, asthma with 
chronic bronchitis, warrants a 60 percent evaluation; however, 
the competent clinical evidence does not demonstrate that this 
service-connected disability precludes him from securing or 
following a substantially gainful occupation consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for 
asthma with chronic bronchitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 
(2010).

2.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by a June 2009 letter that fully 
addressed all necessary notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board finds 
that this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample time 
to respond, but the AOJ also readjudicated the case by a June 
2010 supplemental statement of the case issued after the notice 
was provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The June 2009 letter also provided the criteria for assignment of 
an effective date and disability rating in the event of award of 
the benefit sought.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has obtained private treatment records, VA 
treatment records, and a determination from the Social Security 
Administration (SSA).  The RO attempted to locate the report of a 
possible October 2006 VA examination.  Instead, the RO located 
the report of a missing March 2007 VA examination report and 
associated it with the claims file.  The Veteran submitted 
private treatment records.  

VA examinations and opinions with respect to the issues on appeal 
were obtained in November 2005, March 2007 and March 2010.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
reports and opinions obtained in this case are more than 
adequate, as they are predicated on readings of the Veteran's 
claims file and/or medical records, laboratory findings, and 
physical examinations.  They consider all of the pertinent 
evidence of record, to include the statements of the Veteran, and 
provide rationales for the opinions offered.  Additionally, the 
examination reports together provide clinical findings which are 
pertinent to the criteria applicable for rating the Veteran's 
asthma.  Relevant pulmonary function test (PFT) results were 
provided in the November 2005 and March 2010 reports.  The March 
2007 report noted that it did not provide the Veteran's current 
PFT results because they were uninterpretable.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008). 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Increased Evaluation 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's disability is evaluated as bronchial asthma under 
Diagnostic Code 6602.  A 100 percent evaluation is warranted for 
FEV-1 of less than 40 percent predicted, or FEV- 1/FVC of less 
than 40 percent, or more than one attack per week with episodes 
of respiratory failure, or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications.  Diagnostic Code 6602.  The explanatory comments in 
the Federal Register make clear that post-bronchodilation PFT 
results are to be used in evaluating the severity of the lung 
disease under the Rating Schedule.  61 Fed. Reg. 46,720, 46, 723 
(Sept. 5, 1996).

VA amended the Rating Schedule concerning respiratory conditions, 
effective October 6, 2006.  VA added provisions that clarify the 
use of PFTs in evaluating respiratory conditions.  A new 
paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for 
the application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  The 
Board notes that Diagnostic Code 6602 is not among the diagnostic 
codes noted under 38 C.F.R. § 4.96(d).  Further, a review of the 
regulatory changes which affect the current claim reveals that 
all regulatory changes pertinent to this claim are non-
substantive in nature and merely interpret already existing law.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an evaluation in excess of 60 percent for asthma with chronic 
bronchitis.  

Initially, the Board notes that the medical evidence associated 
with the claims file indicates that the Veteran's PFT results do 
not show values for FEV-1 of less than 40 percent predicted, or 
for FEV- 1/FVC of less than 40 percent.  The Veteran's November 
2005 VA examination PFT results were FEV-1 of 58 percent 
predicted, and FEV-1/FVC of 71 percent .  The Veteran's March 
2010 VA examination PFT results were FEV-1 of 48.2 percent 
predicted, and FEV-1/FVC of 64 percent.  In addition, private PFT 
results dated in March 2006, and VA outpatient PFT results dated 
in September 2005, also fail to show PFT results warranting a 100 
percent evaluation.  Therefore, the evidence does not show that 
the Veteran's asthma with chronic bronchitis warrants an 
increased rating based on his PFT results.  Diagnostic Code 6602.

The Board also observes that the report of the November 2005 VA 
examination relates that the Veteran said that on average he 
probably had bronchitis twice a year that required treatment with 
antibiotics and steroids.  The report of the Veteran's March 2007 
VA examination provides that since the beginning of the year, he 
had gone to Urgent Care twice, and had called 911 three times for 
flare-ups of breathing problems.  He did not otherwise mention 
visits to a physician for care of asthma exacerbations.  The 
report of the March 2010 VA examination provides that the Veteran 
had not been to the emergency room, Urgent Care or physician's 
office in the past year because of an acute asthma attack.  The 
Board finds that, overall, these records show that the Veteran 
does not require more frequent than "at least monthly visits" 
to a physician for required care of asthma exacerbations, and an 
increased disability rating is not warranted under this criteria.  
Diagnostic Code 6602.  

Finally, the Board observes that the report of the November 2005 
VA examination relates that the Veteran used four inhalers but 
does not provide any details.  The report of the March 2007 VA 
examination indicates that the Veteran took several medications, 
including Aerobid [a corticosteroid], used a rescue inhaler at 
least four to six times a day, and frequently woke up once or 
twice at night to his inhaler.  Although the report does not 
specify whether the Veteran's rescue inhaler was Aerobid, a 
February 2007 VA outpatient treatment report noted that the 
Veteran was to continue his current inhaler regimen, while a 
March 2006 VA outpatient treatment report reflects that he had 
been prescribed Albuterol for "immediate" breathing relief.  
Additionally, while the March 2007 report also does not specify 
whether his use of Aerobid constituted a high dose or not, the 
examination report, while outlining his medication regimen, does 
not reflect daily use of Aerobid.  The report of the March 2010 
VA examination provides that the Veteran did not take oral 
steroids, and used the steroid inhaler mometasone furoate for 
only 220 mcg one puff twice a day.  Diagnostic Code 6602.  Thus, 
the evidence fails to show that the Veteran requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  Diagnostic Code 6602.  

Extraschedular Evaluation

According to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for a given disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation is 
therefore adequate, and no referral for extraschedular 
consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 
16, 1996).  However, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and is found inadequate, the RO or the Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms" (including marked interference 
with employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
the completion of the third step - a determination of whether, to 
accord justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In the present case, there is no indication in the objective 
record that the rating criteria are inadequate to rate the 
Veteran's asthma with chronic bronchitis.  There is no suggestion 
that the rating criteria do not reasonably describe the 
claimant's disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the Rating 
Schedule, the assigned evaluation is adequate, and no referral 
for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to an evaluation in excess of 60 percent for asthma with 
chronic bronchitis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

The Veteran asserts that he is unemployable due to asthma with 
chronic bronchitis, his sole service-connected disability.  On an 
August 3, 2005 VA Form 21-8940, the Veteran reported that he had 
a GED and had completed one semester at a technical school.  He 
had previously worked in security, and as a bartender and cook.  
The report of the Veteran's November 2005 VA examination relates 
that he had worked several years earlier in security and as a 
machinist.  He had been awarded funding for a small recycling 
business but was unable to continue it due to his "medical 
problems."  The report of the March 2007 VA examination relates 
that the Veteran was last employed two years earlier doing scrap 
metal recycling but had to stop due to breathing problems.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2010).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that he has one service-connected disability rated at 60 percent 
or higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2010).  
Veterans unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2010).  In cases 
where the schedular criteria are not met, an extraschedular 
rating is for consideration.  38 C.F.R. § 3.321 (2010).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of 
Appeals for Veterans Claims (Court) indicated that the Board 
cannot deny the veteran's claim for total rating based on 
individual unemployability without producing evidence, as 
distinguished by mere conjecture, that the veteran can perform 
work.

The Board notes that the Veteran's service-connected disability 
of asthma with chronic bronchitis, evaluated as 60 percent 
disabling, satisfies the initial criteria for a total disability 
rating under the provisions of 38 C.F.R. § 4.16(a).

The evidence of record in this case, however, does not show that 
the Veteran is unable to secure or follow a substantially gainful 
occupation solely due to his service-connected asthma with 
bronchitis.  While the Veteran is currently unemployed, this 
fact, in and of itself, does not provide a basis to conclude that 
the Veteran's service-connected asthma with chronic bronchitis 
caused his unemployment.  He has submitted no treatment or 
employment records showing that his service-connected asthma with 
chronic bronchitis prevents him from securing or following a 
substantially gainful occupation.

A May 2007 SSA determination found that the Veteran was disabled 
as of January 2006.  However, the primary diagnosis was coronary 
artery disease, and the secondary diagnosis was chronic 
obstructive pulmonary disease (COPD).  Thus, the SSA 
determination is of limited probative value in support of the 
Veteran's claim.  

In fact, the actual medical opinions on this issue weigh against 
the Veteran's claim.  The report of the November 2005 VA 
examination specifically addresses "individual unemployability" 
and points out that the Veteran's current PFT results were quite 
normal on oral inhalers.  The report further notes that the 
Veteran should be able to successfully carry out some sort of 
employment, not heavy labor, but sedentary to light activity 
would certainly be within his realm of possibilities.  The report 
concluded that with regard to the Veteran's PFTs, it appeared 
that his COPD was the worst part of his breathing problem and not 
his asthma.  

Similarly, the report of the March 2010 VA examination provides 
that the Veteran reported being able to walk 50-75 feet, and 
spent five hours a day on his computer, which required him to 
walk a flight of stairs.  The examiner stated that the Veteran 
was capable of functioning in a sedentary capacity as defined by 
the Department of Labor.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran is not entitled to a TDIU rating. As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, supra; 
Ortiz, supra.



ORDER

An evaluation in excess of 60 percent for asthma with chronic 
bronchitis is denied.

A TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


